UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-27159 SUNWAY GLOBAL INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-1650042 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Daqing Hi-Tech Industry Development Zone, Daqing, Heilongjiang, People’s Republic of China, 163316 (Address of principal executive offices) (Zip Code) Issuer's telephone Number: 86-10-61779332 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 16, 2012, there were18,499,736 outstanding shares of the Registrant's Common Stock, $0.0000001 par value. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II Item 1. Legal Proceedings 11 Item1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONTENTS PAGES CONSOLIDATED BALANCE SHEETS F2-3 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME F4-5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY F6 CONSOLIDATED STATEMENTS OF CASH FLOWS F7-8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F9-34 F-1 Table of Contents SUNWAY GLOBAL INC. CONSOLIDATED BALANCE SHEETS AS AT SEPTEMBER 30, 2, 2011 (Stated in US Dollars) Notes September 30,2012 (Unaudited) December31,2011 (Audited) ASSETS Current assets Cash and cash equivalents 2 (k) $ $ Trade receivables, net 5 Notes receivables - Inventories 8 Advances to suppliers Prepayments Tender deposits Travel advances to shareholders 6 Advances to employees 7 Deferred tax assets Total current assets $ $ Restricted cash 2
